Citation Nr: 0001809	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-19 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from January 
1944 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the appellant's claim 
for service connection for the veteran's cause of death and 
dependents' educational assistance pursuant to 38 U.S.C.A. 
Chapter 35.


REMAND

The rating decision and the statement of the case provided 
the appellant shows that there was no record of the veteran 
ever having applied for service connection.  Records were 
apparently lost as a result of a fire in 1973 at the National 
Personnel Records Center.  With the appellant's substantive 
appeal, she submitted a copy of the veteran's discharge 
papers, a newspaper article which included a description of 
how the veteran was wounded in service, and an award letter 
from VA showing that the veteran was awarded service 
connection in April 1948 for residuals of trench feet at a 10 
percent rating as well as an August 1951 letter from VA 
certifying that the veteran was "in receipt of disability 
compensation on account of service-connected disability."  
Because this information is inconsistent with evidence 
previously of record and has not been discussed by the RO, it 
must be referred to the RO for its review and consideration.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should readjudicate the issue of 
entitlement to service connection for 
cause of the veteran's death, and 
entitlement to dependents' educational 
assistance pursuant to 38 U.S.C.A. 
§ Chapter 35.

If any issue on appeal remains denied, a supplemental 
statement of the case should be provided to the appellant and 
her representative.  After the appellant and her 
representative have had an adequate opportunity to respond, 
the appeal should be returned to the Board for appellate 
review.  No action is required by the appellant until she 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




